Citation Nr: 0839788	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative disease.  

2.  Entitlement to an initial rating in excess of 0 percent, 
prior to March 18, 2004, for a bilateral hearing loss 
disability.  

3.  Entitlement to a rating in excess of 10 percent for a 
bilateral hearing loss disability from March 18, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to 
December 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The appellant testified before the undersigned Veterans Law 
Judge at a travel Board hearing in June 2008.  A transcript 
of the hearing has been associated with the claims file.  At 
the hearing, it was noted that the appellant had submitted a 
withdrawal of the issues of entitlement to service connection 
for a heart disorder and entitlement to a rating in excess of 
10 percent for tinnitus.  

The issues regarding the evaluation of the appellant's 
bilateral hearing loss disability are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A chronic lumbar spine disability was not manifest in service 
and is not attributable to service.  Arthritis was not shown 
during service or within the initial post-service year.


CONCLUSION OF LAW

A chronic lumbar spine disability was not incurred or 
aggravated in service and arthritis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The March 
2006 letter told him to provide any relevant evidence in his 
possession.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions, as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in May 2007.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2008).  Service connection may 
also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that in this case, there has been 
no assertion of combat.  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2007) are not applicable.

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  The May 2007 VA examination 
report shows a diagnosis of degenerative joint disease and 
degenerative disc disease of the lumbar spine.  The appellant 
asserts that the lumbar spine degenerative disease is a 
result of service.  More specifically, he contends that he 
had an onset of low back pain during service, to include in 
association with lifting 45-pound canisters, and that he has 
had back pain since separation.  Transcript at 6-11 (2008).  

A determination as to whether a lumbar spine disorder is 
related to service requires competent evidence.  Importantly, 
the Board notes that the appellant is competent to report his 
symptoms, as well that he experienced back pain during 
service and that he has had back pain since separation.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  More specifically, although 
he is competent to report that he experienced back pain 
during service, and competent to report that he currently has 
back pain, the Board finds that his opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to whether lumbar spine disability, to include 
degenerative disease, is related to service.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record, to include the opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service medical records reflect complaints of back pain in 
October 1969, with notation of pain in the muscle bulk of 
both sides of the lower thoracic spine.  The November 1970 
separation examination report, however, shows that the spine 
and musculoskeletal system were normal.  

The May 2007 VA examiner stated that it was less than likely 
that any back disorder was related to service.  The examiner 
noted that the in-service injury was minor and remote in 
time, that the appellant had had a normal separation 
examination, and that the appellant had sustained a post-
service back injury in a motor vehicle accident in 2001, as 
reflected in the appellant's testimony.  Transcript at 10-11 
(2008).  

In regard to continuity of symptomatology since separation, 
the record establishes that while there were in-service 
complaints of back pain, at separation, the spine and 
musculoskeletal system were normal, tending to establish that 
the in-service manifestations were acute, and resolved, as 
noted by the VA examiner.  In addition, the initial evidence 
of a lumbar spine disorder is contained in VA treatment 
records dated many years post service, to include a July 2002 
VA x-ray examination report showing degenerative disc disease 
involving the L3-4 and L4-5 levels.  The Board notes that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim in 
this case.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In this case, the Board has accorded more probative value to 
the competent medical opinion establishing that lumbar spine 
degenerative disease is not related to service.  Such 
evidence is consistent with the contemporaneous medical 
records, to include the normal separation examination report, 
and the Board finds the medical opinion to be reasoned and 
probative.  In addition, the record establishes that 
arthritis was not shown during service or within the initial 
post-service year.

In sum, the competent evidence establishes that the 
appellant's spine and musculoskeletal system were normal at 
separation, arthritis was not shown during service or within 
the initial post-service year, and lumbar spine degenerative 
disease is not attributable to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Entitlement to service connection for lumbar spine 
degenerative disease is denied.  


REMAND

The Board notes that the appellant is appealing the original 
assignment of a disability evaluation following an award of 
service connection in March 2003, for a bilateral hearing 
loss disability.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In that 
regard, the Board notes a 0 percent evaluation was assigned 
in March 2003, and in a June 2004 rating decision, the 
evaluation for the bilateral hearing loss disability was 
increased to 10 percent, from March 18, 2004.  The Board 
notes that since the increase to 10 percent did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Accordingly, the issues are whether 
a rating in excess of 0 percent is warranted prior to March 
18, 2004 and whether a rating in excess of 10 percent is 
warranted at any time during the appeal period.

The Board notes that the appellant underwent VA audiologic 
evaluation in April 2004.  At the hearing, he testified that 
his hearing loss disability had gotten worse.  Transcript at 
3-6 (2008).  The Board finds that further development is 
necessary to determine the degree of impairment due to the 
bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA audiologic examination to assess 
the severity of the appellant's service-
connected bilateral hearing loss 
disability. The claims file should be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished and the results associated 
with the claims file.  The AOJ should 
request that the examiner assess the 
appellant's bilateral hearing loss 
disability within the guidelines set forth 
in VA law and regulations, to include an 
opinion as to whether the appellant's 
service-connected bilateral hearing loss 
represents an exceptional pattern of 
hearing.  See 38 C.F.R. § 4.86.  If any 
increase in the degree of impairment is 
identified, the date upon which any 
increase occurred should be noted, to the 
extent possible.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


